Citation Nr: 0613778	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) finding that 
the appellant has no legal entitlement to VA benefits on the 
basis of claimed qualifying service by his deceased wife.  A 
statement of the case addressing this issue was mailed to the 
appellant in January 2004.

The veteran perfected an appeal of that decision to the 
Board, which issued a decision in August 2004.  The veteran 
filed an appeal of the Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a January 2006 
Order, the Court vacated the August 2004 Board decision and 
remanded the case for additional development of the record.  

The Board has advanced this appeal on the docket, upon motion 
of the appellant.  See 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2005).  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 
198 (1994).  Similarly, a claimant for survivors benefits 
must establish that the decedent had qualifying service.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  These 
regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C. § 
107(a), following the reasoning of the United States Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

The U.S. service department, National Personnel Records 
Center (NPRC), has certified that the appellant's late 
spouse, whose service is the subject of this claim, had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  As a result, the RO found that 
the appellant does not meet the requirements to be eligible 
as a surviving dependent of a veteran, and he does not have 
basic eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 
107; 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203.  Appellant 
claims the individual is a veteran who had service from 
January 1, 1941, to December 26, 1946, in the WAS, Calapa 
Bohol Grla Command.

Following receipt of the claim, the RO requested verification 
of the individual's service and any service medical records 
from the service department, as reflected in a VA Form 21-
3101.  The identifying information provided by the RO was 
obtained from the appellant's claim form and an application 
for survivor's benefits from the Social Security 
Administration (SSA-24).  This information included the 
appellant's name, his spouse's name, and the names of her 
parents.   In June 2003, a response was received from the 
NPRC indicating that the claimant's spouse had no service as 
a member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces.

Additional relevant information is available in the claims 
folder which was not provided to the NPRC in the initial 
search.  This includes the individual's maiden name.  Another 
discrepancy involves the alleged veteran's father's first 
name.  Documents primarily show her father's first name was 
"Mamerto."  Other records, however, such as the SSA-24, 
list the father's first name as "Roberto."  

Consequently, the record contains evidence that would warrant 
a further request to the service department to verify or 
recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 
Vet. App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Reserve 
Personnel Command (ARPERSCOM, formerly 
ARPERCEN) and request reverification of 
service.  The request should clearly 
document consideration of all personal 
information not previously considered, 
including the maiden name of the alleged 
veteran and the alternate first names of 
her father, as discussed above.

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

